                                           UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                CHARLOTTE DIVISION

                   JOBBIE FLOWERS,

                                     Plaintiff,

                            V.                                         Civil Action No. 3:20-CV-517-RJC-DCK

                  ELECTROLUX NORTH AMERICA, INC.,

                                     Defendant.


                                                    Declaration of Ko pal Rawat

                          I, Kopal Rawat, state that the facts set forth below are true and correct to the best of my

                 knowledge, information, and belief, and if called to do so, could testify truthfully thereto:

                           1.    In 2019, I was Jobbie Flowers' manager at Electrolux North America, Inc., where

                 we were both employed in the information technology ("IT") department. At all relevant times, I

                 held the position of Application Development and Support Manager, and Flowers held the position

                 of "Tearn Lead, Application Support."

                          2.     I requested information about the team's projects and work from Flowers more

                 often than other members of the team I managed because Flowers was the only team lead. While

                 not a management position, the position of team lead has a higher salary and more responsibilities

                 than the position of"Application Support Analyst," which the other team members held.

                           3.    While the position of team lead had added responsibilities, the most important

                 function of that position, like with the application support analyst position, was resolving tickets

                 referred from the IT help desk.

                          4.     In May 2019, Flowers and the rest of his team were assigned a training session

                 regarding a software called Service Now. Flowers decided not to attend the training and did not


                                                                   1

Classified as Internal
                         Case 3:20-cv-00517-RJC-DCK Document 13-6 Filed 06/30/21 Page 1 of 3
                 notify me. When I asked him about it, he said that he did not think it was necessary. I explained to

                 him that as he is the team lead, it is necessary for him to learn new technologies with the team.

                          5.     During much of 2019, my team was working on a project called the SharePoint

                 migration. On October 11, 2019, the project manager for this project, Roy Harris, told me that

                 Flowers had stopped attending the regular meetings for team members working on this project and

                 that he had received no update on the tasks assigned to Flowers. A copy of this text conversation

                 is attached as Exhibit 1.

                          6.     I had discussed the SharePoint migration project with Flowers, along with his role

                 in it, at several of our one-on-one meetings dating back to June 2019. During this time, it was a

                 struggle to keep Flowers focused on this project and motivate him to complete his assigned tasks

                 on time.

                          7.     I instructed Flowers to attend the scheduled SharePoint meeting on October 17,

                 2019. Flowers did so but raised his voice and became aggressive during the meeting. After the

                 meeting, Flowers walked over to my desk and began raising his voice and arguing about the

                 meeting. I asked him to schedule a one-on-one meeting where we could discuss his concerns

                 further, but he interrupted me and continued arguing in a loud voice.

                          8.     During the time that Flowers was ·employed at Electrolux, I did not know that

                 Flowers had diabetes or any other disability. I first learned that Flowers had diabetes after the

                 litigation in this case began.



                          I declare under penalty of perjury that the foregoing is true and correct.



                 Executed on June 28, 2021.




                                                                    2
Classified as Internal
                         Case 3:20-cv-00517-RJC-DCK Document 13-6 Filed 06/30/21 Page 2 of 3
                                                       Kopal Rawat




                                                          3
Classified as Internal
                         Case 3:20-cv-00517-RJC-DCK Document 13-6 Filed 06/30/21 Page 3 of 3
